DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/26/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11, 12, 13 are dependent upon themselves.  Claims 14 and 15 are dependent on claim 11.  Accordingly, claims 11-15 are improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purpose of examination, claim 11 will be interpreted to be dependent on claim 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “a second wave guide stack configured to incouple light at a second subcolor of the first wavelength and at a second subcolor of the second wavelength, the first waveguide stack comprising.”  It appears that the limitation should instead recite “a second wave guide stack configured to incouple light at a second subcolor of the first wavelength and at a second subcolor of the second wavelength, the second waveguide stack comprising.”  Appropriate correction is required.
Claims 17-20 are dependent on claim 16 and inherit at least the same deficiencies as claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 10, 14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8 of U.S. Patent No. 10,534,175. Although the claims at issue are not identical, they are not patentably distinct from each other 
Application 16/695960
Patent 10,534,175
10.    A waveguide assembly comprising:






a first waveguide stack configured to receive light at first and second subcolors, wherein the first and second subcolors are not subcolors of the same color, the first waveguide stack comprising:






a second waveguide comprising a second grating system, the second waveguide configured to incouple light at the second subcolor, and a second waveguide stack configured to receive light at third and fourth subcolors, wherein the third and fourth subcolors are not subcolors of the same color, the second waveguide stack comprising:






a third waveguide comprising a third grating system configured to incouple light at the third subcolor; and



a fourth waveguide comprising a fourth grating system, the fourth waveguide configured to incouple light at the fourth subcolor.

light at colors corresponding to a plurality of different wavelengths, each 
wavelength of which falls within one of a plurality of different ranges of 
wavelengths;  
a first waveguide stack configured to receive light at first and 
second colors, wherein the first and second colors correspond to wavelengths 
that do not fall within the same one of the plurality of different ranges of 
wavelengths, the first waveguide stack comprising:

 a first waveguide comprising 

at the first color into the first waveguide;  and 

a second waveguide comprising 
a second grating system, the second grating system configured to incouple light at the second color into the second waveguide, and a second waveguide stack configured to receive light at third and fourth colors different from the first 
and second colors, wherein the third and fourth colors correspond to 
wavelengths that do not fall within the same one of the plurality of different 
ranges of wavelengths, the second waveguide stack comprising: 


a third waveguide comprising a third grating system, the third grating system configured to 


a fourth waveguide comprising-a fourth grating system, the fourth grating system 
configured to incouple light at the fourth color into the fourth waveguide, 
wherein the first and third colors correspond to wavelengths that fall within 
the same one of the plurality of different ranges of wavelengths. 
 
    


2.  The waveguide assembly of claim 1, further comprising a preliminary 
light filter system comprising a reflective optical element.
16.    A wavelength multiplexing assembly comprising:

a light source that emits a plurality of subcolors at a first wavelength and a 






a first waveguide stack configured to incouple light at a first subcolor of the first wavelength and at a first subcolor of the second wavelength, 






the first waveguide stack comprising: a first waveguide configured to incouple light at the first subcolor of the first wavelength; and



a second waveguide stack configured to incouple light at a second subcolor of the first wavelength and at a second subcolor of the second wavelength, 






the second waveguide stack comprising:
a third waveguide configured to incouple light at the second subcolor of the first wavelength; and

a fourth waveguide configured to incouple light at the second subcolor of the second wavelength.


a light source that emits light at a plurality of wavelengths falling within a first range 
range of wavelengths;  

a first waveguide stack configured to incouple light at a first wavelength falling within the first range of wavelengths and at a second wavelength falling within the second range of wavelengths, the first 
wavelength falling outside of the second range of wavelengths and the second 
wavelength falling outside of the first range of wavelengths, wherein 

the first waveguide stack comprises: a first waveguide configured to incouple light at the first wavelength;  and 




a second waveguide stack configured to incouple light at a third wavelength falling within the first range of wavelengths and 
at a fourth wavelength falling within the second range of wavelengths, the 
third wavelength falling outside of the second range of wavelengths and the 
fourth wavelength falling outside of the first range of wavelengths,

wherein the second waveguide stack comprises: a third waveguide configured to incouple light at the third wavelength;  and 

a fourth waveguide configured to incouple 
light at the fourth wavelength. 


  5.  The wavelength multiplexing assembly of claim 4, wherein the first 
waveguide, the second waveguide, the third waveguide, or the fourth waveguide 
comprises an incoupling optical element, a light distributing element, or an 
outcoupling optical element. 

18.    The wavelength multiplexing assembly of Claim 17, wherein the incoupling optical element, the light distributing element, or the outcoupling optical element comprises a diffractive optical element.	
6.  The wavelength multiplexing assembly of claim 5, wherein the incoupling 
optical element, the light distributing element, or the outcoupling optical 
element comprises a diffractive optical element.
19.    The wavelength multiplexing assembly of Claim 18, wherein the diffractive optical element comprises a switchable diffractive optical element.
7.  The wavelength multiplexing assembly of claim 6, wherein the diffractive optical element comprises a switchable diffractive optical element. 

20.    The wavelength multiplexing assembly of Claim 16, wherein the waveguide assembly further comprises a 



refractive optical element.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-18, 20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohn et al. (2012/0002528) (of record).
Consider claim 1, Bohn et al. disclose (e.g. figures 7A-7B) a display comprising:
a first waveguide stack comprising a first plurality of waveguides (160a, 160b, waveguide layers), the first plurality of waveguides comprising a first waveguide configured to propagate light at a first subcolor of a color (the wavebands are matched to its waveguide color so that a first wavelength is matched to a first waveguide);
a second waveguide stack comprising a second plurality of waveguides (160c, 160d, waveguide layers), the second plurality of waveguides comprising a second waveguide configured to propagate light at a second subcolor of the color different from the first subcolor (a second waveguide propagates light of a different wavelength); and 

a first incoupling optical element (144a, input grating) configured to couple light at the first subcolor into the first waveguide (λ6 is considered to be a first subcolor of a visible wavelength); and
a second incoupling optical element configured to couple light at the second subcolor into the second waveguide (λ12 are considered to include a second subcolor of a visible wavelength,) [0075-0079, 0090-0091].
Consider claim 2, Bohn et al. disclose (e.g. figures 7A-7B) a display, wherein the first waveguide stack comprises an outcoupling optical element (162, partially reflective elements) configured to couple light out of the first waveguide stack (see figure 7B) [0075-0079, 0090-0091].
Consider claim 3, Bohn et al. disclose (e.g. figures 7A-7B) a display, wherein the first incoupling optical element or the second incoupling optical element comprises a diffractive optical element (144a-d are input gratings) [0075-0079, 0090-0091].
Consider claim 5, Bohn et al. disclose (e.g. figures 7A-7B) a display, wherein the waveguide stack further comprises a preliminary light filter system (filtering occurs via the input gratings 144a-d) [0075-0079, 0090-0091].
Consider claim 6, Bohn et al. disclose (e.g. figures 7A-7B) a display, wherein the preliminary light filter system comprises a grating (144a-d are input gratings) [0075-0079, 0090-0091].

Consider claim 8, Bohn et al. disclose (e.g. figures 7A-7B) a display, wherein the first incoupling optical element is configured to transmit light having a width of a wavelength distribution not greater than about 5-55 nm (the waveband is matched to its waveguide layer via input gratings 144a-d and the waveband is centered 50nm around the peak wavelength) [0095-0079, 0090-0091].
Consider claim 9, Bohn et al. disclose (e.g. figures 7A-7B) a display, wherein the first incoupling optical element is configured to transmit light having a width of a wavelength distribution profile not greater than about 220 nm (the waveband is matched to its waveguide layer via input gratings 144a-d and the waveband is centered 50nm around the peak wavelength) [0095-0079, 0090-0091].
Consider claim 10, Bohn et al. disclose (e.g. figures 7A-7B) a waveguide assembly comprising:
a first waveguide stack (160a, 106b, waveguide layers) configured to receive light at first and second subcolors, wherein the first (λ6) and second subcolors (λ12) are not subcolors of the same color (λ6 and λ12 are not the same wavelength), the first waveguide stack comprising:
a first waveguide (160a, waveguide layer) comprising a first grating system (144a, input grating) configured to incouple light at the first subcolor (λ6); and

 second waveguide stack (160c, 160d, waveguide layers) configured to receive light at third and fourth subcolors (λ45, λ3), wherein the third and fourth subcolors are not subcolors of the same color (λ45 and λ3 are not the same wavelength), the second waveguide stack comprising:
a third waveguide (160c, waveguide layer) comprising a third grating system (144c, input grating) configured to incouple light at the third subcolor (λ45); and
a fourth waveguide (160d, waveguide layer) comprising a fourth grating system (144d, input grating), the fourth waveguide configured to incouple light at the fourth subcolor (λ3) [0075-0079, 0090-0091].
Consider claim 11, Bohn et al. disclose (e.g. figures 7A-7B) a waveguide assembly, wherein the first waveguide stack or the second waveguide stack comprises an incoupling optical element (144a-d are input gratings) [0075-0079, 0090-0091].
Consider claim 12, Bohn et al. disclose (e.g. figures 7A-7B) a waveguide assembly, wherein the incoupling optical element comprises a diffractive optical element (144a-d are input gratings) [0075-0079, 0090-0091].
Consider claim 13, Bohn et al. disclose (e.g. figures 7A-7B) a waveguide assembly, wherein the diffractive optical element comprises a grating (144a-d are input gratings) [0075-0079, 0090-0091].
Consider claim 14, Bohn et al. disclose (e.g. figures 7A-7B) a waveguide assembly, further comprising a preliminary light filter system comprising a reflective 
Consider claim 15, Bohn et al. disclose (e.g. figures 7A-7B) a waveguide assembly, further comprising a light source (120, image generation unit produces all of the subwavelengths) configured to emit light at light at the first, the second, the third, and the fourth subcolors [0075-0079, 0090-0091].
Consider claim 16, Bohn et al. disclose (e.g. figures 7A-7B) a wavelength multiplexing assembly comprising:
a light source (120, image generation unit)  that emits a plurality of subcolors at a first wavelength and a plurality of subcolors at a second wavelength (a plurality of wavelengths are generated);
a first waveguide stack (160a, 160b, waveguide layers) configured to incouple light at a first subcolor of the first wavelength and at a first subcolor of the second wavelength (wavelengths λ6 and λ12 are included), the first waveguide stack comprising:
a first waveguide (160a, waveguide layer) configured to incouple light at the first subcolor of the first wavelength (λ6 is a first subcolor of a visible wavelength); and
a second waveguide (160b, waveguide layer) configured to incouple light at the second subcolor of the first wavelength (λ12 is a second subcolor of a visible wavelength); and
a second waveguide stack (160c, 160d, waveguide layers) configured to incouple light at a second subcolor of the first wavelength and at a second subcolor of the 
a third waveguide (160c, waveguide layer) configured to incouple light at the second subcolor of the first wavelength (λ45 is considered to be a second subcolor of a visible wavelength); and
a fourth waveguide (160d, waveguide layer) configured to incouple light at the second subcolor of the second wavelength (λ3 is considered to be a second subcolor of a visible wavelength) [0075-0079, 0090-0091].
Consider claim 17, Bohn et al. disclose (e.g. figures 7A-7B) a wavelength multiplexing assembly, wherein the first waveguide, the second waveguide, the third waveguide, or the fourth waveguide comprises an incoupling optical element, a light distributing element, or an outcoupling optical element (144a-d are input gratings) [0075-0079, 0090-0091].
Consider claim 18, Bohn et al. disclose (e.g. figures 7A-7B) a wavelength multiplexing assembly, wherein the incoupling optical element, the light distributing element, or the outcoupling optical element comprises a diffractive optical element(144a-d are input gratings) [0075-0079, 0090-0091].
Consider claim 20, Bohn et al. disclose (e.g. figures 7A-7B) a wavelength multiplexing assembly, wherein the waveguide assembly further comprises a preliminary light filter system comprising a refractive optical element (162, partially reflective elements) [0075-0079, 0090-0091].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al. (2015/0002528) (of record).
Consider claim 4, Bohn et al. does not explicitly disclose that the diffractive optical element comprises a hologram. Although Bohn et al. do not explicitly disclose that the diffractive element comprises a hologram, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the diffractive element could be a hologram since a diffractive element is disclosed and there are a finite potential ways in which the diffractive element can be formed (i.e. volume, hologram, etc.).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the diffractive element to be a hologram in order to use known methods to form a diffractive element via known methods.
 since a plurality of diffractive elements are disclosed and there are a finite potential ways in which the diffractive element can be selected (i.e. switchable or non-switchable).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the diffractive optical element to be switchable in order to provide real-time modification to the waveguides depending on the different wavelengths necessary for image formation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872